Citation Nr: 0021455	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-27 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disability.

Entitlement to service connection for Hansen's disease.


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from May 1956 to June 
1977.  He also had active duty for training from June 1955 to 
September 1955.  This appeal comes before the Board of 
Veterans' Appeals (Board ) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  Service connection for migraine headaches was denied by 
the RO in a February 1978 rating decision.  The appellant did 
not appeal that decision.

2.  Evidence received since the February 1978 rating 
decision, which denied service connection for migraine 
headaches is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The appellant has a current headache disability.

4.  The appellant received treatment for a headache 
disability in service. 

5.  The appellant has had headaches since service. 

6.  Hansen's disease was contracted in service.



CONCLUSIONS OF LAW

1.  The February 1978 rating decision which denied service 
connection for migraine headaches is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a headache 
disability, and the claim is re-opened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156 (1999).

3.  The claim of entitlement to service connection for a 
headache disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

4.  Hansen's disease was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

HEADACHE

The record indicates that the appellant's claim for service 
connection for migraine headaches was denied by means of a 
February 1978 rating decision.  He was notified of that 
decision in March 1978 and did not appeal the decision.  
Therefore, that decision is final.  In order to re-open the 
claim, he must present new and material evidence.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  First, VA must 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(1999).  Id.  Third, if the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.

In the case at hand, the evidence of record before the RO in 
1978 included the appellant's service medical records and a 
VA examination report.  The appellant's service medical 
records indicate that he was seen and treated for headaches 
on various occasions.  A November 1977 examination report 
indicates that the appellant reported a 15 year history of 
headaches.  However, migraine was not diagnosed at that time.  
Rather, the diagnosis was headaches secondary to muscle 
contraction pain without any evidence of any underlying 
neurological disturbance.  The RO denied service connection 
for migraine headaches as it was not shown on the last 
examination of record (November 1977).

Evidence submitted after the 1978 rating decision includes a 
March 1994 private hospital report, which indicates a 
diagnosis of migraine headaches.  
Since the basis of the prior denial was the absence of a 
diagnosis of migraine, subsequent evidence of a diagnosis is 
relevant, probative, and so significant that it must be 
considered in order to fairly decide the claim.  Accordingly, 
the claim is re-opened.

The Board must next determine whether the claim is well-
grounded.  A claimant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In order for a claim to be well-
grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the inservice 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Alternatively, the second and 
third Caluza elements may be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

In the case at hand, the Board finds that the claim is indeed 
well-grounded.  There is evidence of treatment for headaches 
in service.  Post-service evidence include the appellant's 
assertions that he has had continuity of symptomatology, and 
he is certainly competent to provide such evidence as 
headaches are clearly capable of lay observation.  See 
generally Arms v. West, 12 Vet.App. 188, 198 (1999) 
(laypersons may provide probative evidence regarding 
conditions capable of observation or within the realm of lay 
knowledge); Harris v. West, 203 F.3d 1347 (2000) (medical 
opinion based upon lay history may be regarded as competent 
medical evidence).  There is also a statement from a nurse 
(received in December 1992) which indicates that he was 
treated for headaches, among other conditions, from 1978 to 
1984.  Subsequent clinical records show a diagnosis of 
migraine headaches.  Given that there is evidence of a 
current disability, evidence of inservice treatment, and 
evidence of continuity of symptomatology of a condition 
capable of lay observation, the Board concludes that the 
claim is well-grounded.

HANSON'S DISEASE

The record indicates that in an October 1990 decision, the RO 
denied the appellant's claim for service connection for 
Hansen's disease.  Subsequent to this decision, medical nexus 
evidence was submitted.  In an October 1996 decision, the RO 
correctly determined that new and material evidence had been 
submitted and re-opened the case.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).  Thus, the issue now before 
the Board involves entitlement to service connection.

The Board finds that this claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
the appellant has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may 
be obtained and which have not already been associated with 
his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
Hansen's disease may be established if it is shown within 3 
years of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  When, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

The Board finds that the evidence of record shows an 
approximate balance of positive and negative evidence; 
therefore, service connection should be granted.  The Board 
notes that the appellant's service medical records do not 
indicate that he had Hansen's disease in service.  He asserts 
that the various skin rashes shown in service were a 
manifestation of the Hansen's disease.  However, as a lay 
person, he is not competent to render such medical opinion, 
and the medical evidence of record does not state that the 
skin conditions in service were manifestations of Hansen's 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hansen's disease is not shown in service or within the 3 year 
presumptive period; rather, it was diagnosed approximately 7 
1/2 years after separation from service.   

On the other hand, the appellant has submitted numerous 
articles which indicate that the incubation period for 
Hansen's disease is anywhere from one to thirty years.  He 
also submitted various medical articles which indicate that 
this disease is endemic in regions in which he was stationed 
during service, to include, Texas, Louisiana, Florida, and 
the Far East.  In addition, he has reported that since his 
separation from service and the diagnosis of Hansen's 
disease, he did not travel to any areas in which this disease 
is endemic, except for a very short visit to Florida.  

With regards to nexus evidence, the Board notes that a VA 
examination report, dated in September 1987, states that the 
appellant was questioned about his historical travel since 
service and reported that he had been to Europe 3 times and 
never back in the Far East, where he was stationed for 15 
months, "the presumptive etiology for Hansen's Disease."  
In addition, a letter from a Dr. L.J.Y., a physician at the 
Gillis W. Long Hansen's Disease Center, dated in July 1990, 
indicates, that the incubation period for Hansen's disease is 
reported to vary from 1 to 20 years.  The examiner states, 
however, that one would have to speculate in determining 
whether Hansen's was contracted in service.  The examiner 
noted that the diagnosis was made 16 years after the 
appellant was in Vietnam and 7 1/2 years after service.  Thus, 
the most one can say at this point is that it is possible 
that he could have contracted the disease during his military 
service.  It is also possible that he contracted it sometime 
after his retirement.  There is no way to establish this 
either way.  One could guess that his chance of exposure was 
greater during his military service than afterwards, but, 
this does not constitute proof.  

On the other hand, there is a letter from Dr. A.D.K., III, a 
retired military physician (who treated the appellant for 
Hansen's), dated in February 1997, which states that the 
appellant acquired Hansen's disease during one of his tours 
of duty in the Far East.  (The doctor noted that the 
appellant had one tour of duty in Vietnam and TDY (temporary 
duty) assignments in Vietnam and Thailand.  Service in 
Vietnam is confirmed by his personnel records.)  Dr. A.D.K., 
III, was board certified in dermatology and internal medicine 
and as part of his dermatology residency,  attended courses 
given by the Public Health Service at the Carvelle, 
Louisiana, National Leprosy Treatment Center.  

Another letter from Dr. A.D.K., III, dated in November 1999, 
states that the appellant was exposed to agent orange in 
service (the appellant states that he was in locations where 
agent orange was present), that the components of agent 
orange produce anergy and other undesirable alterations in 
immune system function, that anergy increases risk of 
infections and decreases the ability to fight infection, and 
that it was the doctor's opinion that the appellant acquired 
this disease during his military tours of duty in the Far 
East.  Agent orange's negative effects on the immune function 
make it even more likely that the appellant acquired this 
disease during military assignments in the Far East while 
concomitantly exposed to agent orange.

A third letter from Dr. A.D.K., III, dated in March 2000, 
stated that the appellant had changes consistent with leonine 
facies (thickening of the skin and soft tissue due to 
infection with Hansen's Bacillus), which are present in 
photographs dating back to December 1979.  The Board finds 
that looking at the totality of the circumstances in this 
case, which include the appellant's duty stations in endemic 
areas, the low probability of exposure after service given 
where he resided and traveled, the long and varied incubation 
period noted by medical experts, and the medical nexus 
opinions showing possibility and probability that it was 
acquired in service, service connection should be granted.



ORDER

The claim of entitlement to service connection for a headache 
disability is well grounded.  To this extent only, the appeal 
is granted.  Service connection for Hansen's disease is 
granted.



REMAND

Because the claim of entitlement to service connection for a 
headache disability is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As mentioned above, there is evidence of headaches both in 
service and post-service.  Current medical records, however, 
indicate that he has various types of headaches, to include 
migraine headaches, sinus headaches, as well as headaches 
secondary to hypertension.  The Board finds that the 
appellant should be scheduled for a VA examination to 
determine the current diagnosis and etiology of his 
headaches.  Accordingly, this case is REMANDED for the 
following:

1.  The appellant should be scheduled for 
a VA examination.  The examiner should 
provide a diagnosis (diagnoses) for the 
appellant's headache disability 
(disabilities).  If the appellant's 
headaches are due to numerous underlying 
conditions, the examiner should specify 
each underlying condition.  The examiner 
should then state which, if any, of the 
current headache condition(s) was (were) 
first manifested in service or are 
related to service.  The claims file, to 
include the service and post-service 
medical records, should be provided to 
the examiner for his/her review.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. § 
3.655 (1999), when a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation. 

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures, to 
include issuing a supplemental statement of the case and 
providing the appellant and his representative (Disabled 
American Veterans) with adequate time for response.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



